Name: 2013/712/CFSP: Political and Security Committee Decision Atalanta/3/2013 of 2Ã December 2013 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: criminal law;  Africa;  defence;  EU institutions and European civil service;  European construction
 Date Published: 2013-12-05

 5.12.2013 EN Official Journal of the European Union L 324/7 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/3/2013 of 2 December 2013 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2013/712/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Force Commander). (2) On 2 July 2013, the PSC adopted Decision Atalanta/2/2013 (2) appointing Commodore Peter LENSELINK as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Rear Admiral HervÃ © BLEJEAN as the new EU Force Commander to succeed Commodore Peter LENSELINK. (4) The EU Military Committee supports that recommendation. (5) Decision Atalanta/2/2013 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral HervÃ © BLEJEAN is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) from 6 December 2013. Article 2 Decision Atalanta/2/2013 is hereby repealed. Article 3 This Decision shall enter into force on 6 December 2013. Done at Brussels, 2 December 2013. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision Atalanta/2/2013 of 2 July 2013 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (OJ L 187, 6.7.2013, p. 8).